Citation Nr: 1721584	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  12-31 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for quiescent herpes simplex.  

2.  Entitlement to service connection for a skin disorder other than quiescent herpes simplex, to include contact dermatitis and/or as a skin rash as an undiagnosed illness under 38 C.F.R. § 3.317.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from June 1980 to October 1980, and from December 1990 to June 1991 with service in Saudi Arabia.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied reopening service connection for a skin disorder.  The Veteran timely appealed that decision.  

The Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge in February 2016; a transcript of that hearing is associated with the claims file.

This case was initially before the Board in June 2016, at which time the Board reopened service connection for a skin disorder and remanded that claim for additional development.  The case has been returned to the Board at this time for further appellate review.  

The Board finds that service connection for quiescent herpes simplex is warranted.  The issue of service connection for a skin disorder other than quiescent herpes simplex is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran is shown to be diagnosed with quiescent herpes simplex, a chronic disease, which is shown to have been incurred in military service.  



CONCLUSION OF LAW

The criteria for establishing service connection for quiescent herpes simplex have been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, to establish a right to compensation there must be competent evidence of (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).

In this case, the Veteran's March 1980 enlistment examination does not demonstrate any notation of herpes simplex or cold sores on his entrance into military service.  Consequently, he is presumed sound as to that disease on his entrance into military service in June 1980.  See 38 U.S.C.A. § 1111 (West 2014).  

The Veteran's service treatment records reveal a diagnosis of a rash on the Veteran's upper lip in August 1980; that rash was diagnosed as "herpes (cold sore)" at that time.  

In June 2015, the Veteran was diagnosed with quiescent herpes simplex during that examination.  The examiner noted that she reviewed the claims file, including the Veteran's service treatment records, and specifically indicated the August 1980 service treatment record and diagnosis of quiescent herpes simplex, indicating onset during military service.  She further noted that there was no medical evidence of chronicity of care in his service treatment records or in the years proximal to military service; she also noted that there was no objective evidence of herpes during her examination at that time.  She then noted that herpes simplex is a viral infection which is not eradicated and recurrences are common.  "Therefore, it is at least as likely as not . . . the Veteran's condition of [q]uiescent [h]erpes [s]implex] was caused by or incurred in military service."

Based on the foregoing evidence, the Board finds that service connection for quiescent herpes simplex is warranted.  As noted above, the Veteran was sound as to herpes on entrance into military service.  The Veteran's herpes is shown to have been diagnosed during military service.  Furthermore, the June 2015 examiner opined that herpes simplex is a chronic disease, as that viral infection cannot be eradicated and that recurrences are common.  Consequently, after resolving any reasonable benefit of the doubt in favor of the Veteran, the Board finds that the evidence of record demonstrates that herpes simplex is a chronic disease and the Veteran is shown to have contracted that chronic disease during military service.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

Service connection for quiescent herpes simplex is granted.  


REMAND

Initially, the Board notes that the Veteran's service treatment records are partially unavailable, as found in the July 2008 formal finding.  In cases where service medical records are unavailable, the VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

In the previous June 2016 remand, the Board requested that the Veteran be scheduled for a VA skin examination, with all efforts made to schedule him during an active phase of the disease.  The Veteran underwent a VA examination in February 2017, although he was not in the active phase; consequently, the examiner indicated that the Veteran did not have any current pathology to render a diagnosis at that time.  The examiner opined that the Veteran's skin disorder was less likely than not related to service, noting that there was no visible rash on examination at that time and that no diagnosis was made.  She was unable to connect the rash with the Veteran's active service as the first complaint in the medical records was in 2007 and there was a 16-year gap between that complaint and the Veteran's military service.  

The Board notes that the examiner failed to address the Veteran's lay statements, which indicate that the rash began during military service on the back of his neck and that he has been treating that condition ever since service.  The Board previously found these statements to be competent and credible, and therefore, the examiner must address them.  

Consequently, particularly in light of VA's heightened duty in this case, a remand is necessary in order to ensure an adequate medical opinion and compliance with the Board's previous remand directives.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise); see also Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Louisville VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Schedule the Veteran for a VA examination with a dermatologist or other appropriate physician to determine whether any skin disorders other than quiescent herpes simplex are the result of his military service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

After examination of the Veteran and review of the claims file, the examiner should identify any skin disorder found, to include contact dermatitis.  The examiner should additionally address the pictures of the skin rashes that the Veteran submitted in January 2017 in discussion of any current disorders found, particularly if the skin condition is not currently in the active phase on examination.

Then, the examiner should opine whether the Veteran's skin disorders, to include contact dermatitis, at least as likely as not (50 percent or greater probability) began in or is otherwise related to the Veteran's military service, to include his service in Saudi Arabia.  

The examiner should specifically address the Veteran's noted exposure to large amounts of dust and smoke during his service in Saudi Arabia, as well as the noted May 1991 referral for a skin rash, despite that dermatological consultation not being of record.  

If the examiner is unable, despite examination and review of the picture submitted by the Veteran to provide a diagnosis of a skin disorder, then for any dermatological symptoms or clusters of symptoms that cannot be identified with a diagnosis, the examiner should state whether such is considered a qualifying chronic disability or medically undefined chronic multisymptom illness as defined under 38 C.F.R. § 3.317.  If such is found to be a qualifying chronic disability/medically undefined chronic multisymptom illness, related to the Veteran's service in Saudi Arabia.  

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of service connection for a skin disorder, to include contact dermatitis and/or a skin rash as an undiagnosed illness under 38 C.F.R. § 3.317.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


